ON MOTION FOR REHEARING EN BANC
PER CURIAM.
These causes came on for rehearing by the Court sitting en banc, and the Court heard argument of counsel.
The Court is equally divided as to whether the judgment of the District Court should be affirmed. The order of March 7, 1972 granting rehearing en banc, did not vacate the judgment of the division entered January 19, 1972, and the opinions filed that date. Any action of the Court en banc can neither affect the judgment of affirmance, nor provide an authoritative exposition of pertinent legal doctrine. Accordingly, it is
Ordered by the Court en banc that the order of March 7, 1972 granting rehearing en banc is hereby vacated, and the judgment of affirmance entered January 19, 1972, by the division remains in effect.
J. SKELLY WRIGHT, Circuit Judge, did not participate in the foregoing order.